Citation Nr: 0328900	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-15 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 until July 
1954.

This case is before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2001 adverse action 
by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Nashville, Tennessee (hereinafter RO).  

In December 2002, a hearing was held before Bettina S. 
Callaway, who is the Veterans Law judge making this decision 
and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  


REMAND

Based upon its review of the record, the Board concludes that 
additional development is necessary.  Given a recent decision 
of the United States Court of Appeals for the Federal Circuit 
that invalidated 38 C.F.R. § 19.9(a)(2), however, this 
development must be accomplished by remand.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Therefore, in order to assist the veteran 
in the development of his appeal and to ensure due process, 
this case must be REMANDED for the following development:

1.	The RO should make as many attempts 
as necessary to obtain medical records 
concerning the treatment the veteran 
received for ringing in his ears, 
sometime between August 1952 and July 
1954 in either Fort Riley, Kansas or 
Ulm, Germany.  (See veteran's statement 
dated in April 2001.)  The RO will end 
its efforts to obtain such records only 
if it receives notification from Fort 
Riley, Kansas or Ulm, Germany advising 
it that the requested records are not at 
those facilities.  (According to the 
National Personnel Records Center 
(NPRC), any of the veteran's service 
medical records stored at its location 
are unavailable, and are presumed to 
have been destroyed in the 1973 fire at 
the National Personnel Records Center in 
St. Louis, Missouri.)  In making these 
requests, the RO is reminded that the 
veteran apparently served under a 
different name, in which the first and 
middle names were switched in order, as 
noted in VA Form 21-565, received by the 
RO in September 2000, although the 
veteran specified that his service 
number was the same.

2.	The veteran should be accorded a VA 
audiometric examination by an 
audiologist to determine the nature and 
severity of any hearing loss that may be 
present.  The claims folder and copy of 
this remand must be made available to 
the examiner prior to the examination.  
The examiner should review the results 
of any testing prior to completion of 
the report.  

In addition, the examiner is requested 
to comment on the likelihood, in his or 
her opinion, that the veteran's 
defective hearing is compatible with, or 
etiologically related to, the acoustic 
trauma, specifically the firing of 
"rifles, machine guns, recoilless 
rifles and bazookas," that the veteran 
claims he experienced during service 
from 1952 to 1954.  (See December 2002 
Hearing Transcript, p.3.)

It would be helpful to the Board if the 
examiner's opinions used the language 
"unlikely," "as likely as not" or 
"likely."  (The term, "as likely as 
not," does not mean "within the realm 
of medical possibility," but rather 
that the evidence of record is so evenly 
divided that, in the examiner's expert 
opinion, it is as medically sound to 
find in favor of the examiner's 
conclusion as it is to find against it.)  
All conclusions should be supported by 
citation to clinical findings of record.  
In addition, the examiner should provide 
complete rationale for all conclusions 
reached. 


3.	The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) as well as 38 U.S.C.A. §§ 
5102, 5102 and 5103A (West 2002) and 38 
C.F.R. § 3.159 (2003), and any other 
applicable legal precedent.  This 
includes informing the veteran of the 
time he has in which to submit additional 
evidence.

4.		To the extent the claim on appeal 
remains denied, the veteran should be 
provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on his claim for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations, 
including the reports from the 
examination requested above and the VCAA.  
An appropriate period of time should be 
allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




